             Case 2:17-cv-01825-TSZ Document 167 Filed 03/10/21 Page 1 of 2




 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
        MAXILL INC., an Ohio corporation,
 8                          Plaintiff,
 9         v.                                         C17-1825 TSZ
                                                      (consolidated with C18-1026 TSZ)
10      LOOPS, LLC; and LOOPS
        FLEXBRUSH, LLC,
11
                            Defendants.
12
        LOOPS, L.L.C.; and LOOPS
13      FLEXBRUSH, L.L.C.,

14                          Plaintiffs

           v.
15
        MAXILL INC., a Canadian                       MINUTE ORDER
16      corporation,

17                          Defendant.

18
          The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
19
          (1)    Having reviewed the parties’ Joint Status Report, docket no. 161, and an
20 unredacted copy of a decision issued by the Divisional Court of the Superior Court of
   Justice in Ontario, Canada, docket no. 165-1, the Court hereby STAYS this case pending
21 further order. The parties shall file a Joint Status Report within fourteen (14) days after
   the proceedings in Canada, including any appeals, have concluded, or by June 30, 2022,
22 whichever occurs earlier.

23

     MINUTE ORDER - 1
             Case 2:17-cv-01825-TSZ Document 167 Filed 03/10/21 Page 2 of 2




 1        (2)   During the pendency of the stay, Loops, L.L.C. and/or Loops Flexbrush,
   L.L.C. may seek preliminary injunctive relief, but any such motion must be properly
 2 noted pursuant to Local Civil Rule 7(d)(3) and make the showing required for such an
   “extraordinary” remedy. See Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 24
 3 (2008).

 4          (3)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 5
            Dated this 10th day of March, 2021.
 6
                                                     William M. McCool
 7                                                   Clerk
 8                                                   s/Gail Glass
                                                     Deputy Clerk
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
